Citation Nr: 0217780	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  00-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation higher than 
30 percent for bilateral varicose veins.

2.  Entitlement to an initial rating higher than 
10 percent for residuals of a fracture of the nose.

3.  Entitlement to an increased rating for residuals of 
fracture of the maxilla, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an initial rating higher than 
10 percent for residuals of burns of the right forearm and 
right hand, and upper abdomen and chest.  

5.  Entitlement to service connection for a dental 
disability due to trauma in service for purposes of 
treatment.

(The issue of entitlement to an initial evaluation higher 
than 20 percent for residuals of laceration of the dorsum 
of the right hand with involvement of fingers 2 through 5 
will be the subject of a separate Board decision.)  

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
May 1973.  

This matter initially is before the Board of Veterans' 
Appeals (Board), in part, on appeal from a November 1999 
rating decision by the Louisville, Kentucky, Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
which, among other determinations, denied service 
connection for residuals of dental trauma for treatment 
purposes and increased ratings for residuals of a hand 
laceration and residuals of a fractured maxilla, rated 
20 percent and 10 percent disabling, respectively.  Upon 
review of the appeal in March 2001, the Board found that a 
previous appeal from a March 1979 rating decision which 
had denied increased ratings for varicose veins, residuals 
of a nose fracture, and residuals of burns to the right 
forearm, right hand, and upper abdomen and chest was 
timely and perfected and thus remained in a pending 
status.  Accordingly, the Board enlarged the appeal to 
include the issues from the 1979 appeal.  In so doing, the 
Board held that the RO's determination that the appeal had 
been withdrawn as a result of the veteran's failure to 
respond to a February 1980 letter was inconsistent with 
the regulatory requirement that appeals be withdrawn only 
in writing.  

After consolidating the 1979 and the 1999 appeals, the 
Board remanded the case to the RO for additional 
evidentiary development and adjudication.  Upon completion 
of the actions requested, the RO confirmed and continued 
its prior denials with respect to the six issues on 
appeal.  The case has been returned to the Board for 
further review on appeal.  

The criteria for rating service-connected disabilities of 
the skin, including burn scars, were revised effective 
August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 2002).  
To avoid any prejudice to the veteran that might result 
from the Board's initial consideration of the appeal for a 
higher initial rating for residuals of burns of the right 
forearm and right hand, and upper abdomen and chest 
thereunder, see Bernard v. Brown, 4 Vet. App. 384 (1993), 
the Board informed the veteran by a letter dated October 
22, 2002, that it intended to consider the new law in 
deciding the appeal as to this issue and offered him an 
opportunity to submit additional evidence or argument 
regarding the matter.  The veteran subsequently indicated 
that he had no further evidence or argument to submit, and 
the Board will now proceed with the appeal.  

Pursuant to authority granted by the newly promulgated VA 
regulations, the Board will undertake additional 
evidentiary development before adjudicating the issue of 
entitlement to an initial evaluation higher than 
20 percent for residuals of laceration of the dorsum of 
the right hand with involvement of fingers 2 through 5.  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)).  Upon completion of that 
development, the Board will enter a separate decision 
addressing that issue based upon all of the relevant 
evidence of record, including that received pursuant to 
the Board's development.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral varicose 
veins are manifested by bilateral enlarged veins, pain and 
cramping, swelling, and minimal tortuosity with good 
pulses, no edema, pallor, rubor, coldness, eczema or 
pigmentation changes.

2.  The varicose veins are not productive of severe 
disability manifested by marked distortion and 
sacculation, edema, ulceration or involvement of deep 
circulation.

3.  Residuals of a fracture of the nose are manifested by 
slight deviation and interference with air flow without 
full obstruction of either nostril.  

4.  The residuals of fracture of the nose do not result in 
chronic sinusitis.

5.  Residuals of fracture of the maxilla consist of a 
sensation of numbness and tingling as well as subjective 
complaints of pain.

6.  The fracture residuals do not include malunion, 
nonunion, or loss of bone substance of the maxilla.

7.  Residuals of burns received during service cover an 
area approximating 1 square foot over the right forearm 
hand, and abdomen and lower chest.

8.  The burn scars are not tender or painful to objective 
demonstration, are not poorly nourished with repeated 
ulceration, and do not result in impairment of function of 
any body part.

9.  The competent medical evidence of record does not show 
that the veteran currently has a dental defect or 
disability that is the result of the dental trauma 
received in service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
bilateral varicose veins are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.104, Code 7120 (as in effect before January 12,1998); 
38 C.F.R. § 4.104, Code 7120 (as in effect since January 
12,1998).  

2.  The criteria for a rating higher than 10 percent for 
residuals of a fracture of the nose are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.97, Code 6502 (2001).

3.  The criteria for a rating higher than 10 percent for 
residuals of a fracture of the maxilla are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.124a, Code 8207; 38 C.F.R. § 4.150, Codes 
9913, 9915, 9916 (2001).  

4.  The criteria for an initial rating higher than 
10 percent for residuals of burns of the right forearm, 
right hand and upper abdomen and chest are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.118, Code 7802 (2001); 38 C.F.R. § 4.118, 
Code 7802 (2002); 67 Fed. Reg. 49,596 (July 31, 2002).  

5.  A dental disability due to trauma in service was not 
incurred in or aggravated by service for purposes of VA 
dental treatment.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 17.171 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty 
to assist.  VA regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000).  

The VCAA requires that the VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that the VA make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A.  

The record shows that the veteran was furnished statements 
of the case in July 1979 and January 2000 and a 
supplemental statement of the case in June 2002 which 
informed him of the legal criteria that must be satisfied 
to establish entitlement to the benefits sought and 
further advised him as to the reasons why the evidence of 
record had been found to be deficient as a basis for an 
allowance of the issues on appeal.  The Board's October 
2002 provided additional notice with respect to the change 
of law regarding the rating of skin disabilities.  After 
the Board's remand, the RO sent the veteran a letter in 
March 2001 which explained the evidence required to 
support the claims.  The letter advised him of the 
information which he was obligated to supply and advised 
that, upon receipt of adequate information from him, the 
VA would assist him to obtain documents such as medical 
records, employment records, records from other Federal 
agencies, VA medical records, and private medical records.  
The veteran was also informed of the need to obtain 
medical evidence showing a relationship between current 
disability and dental trauma in service.  The 
notifications provided in the March 2001 letter are 
adequate to apprise the veteran of the evidence required 
with respect to each issue on appeal and to advise him who 
bore the responsibility of obtaining such records.  The 
letter substantially satisfies the requirement that the VA 
advise the veteran as to which evidence he must provide 
and which evidence will be obtained by the VA.  See 
Quartuccio v. Principi, 16 Vet. App 183, 187 (2002).  

In compliance with the duty to assist, the RO has obtained 
all available VA medical records.  In addition to a VA 
examination performed in November 1979 in connection with 
adjudication of the veteran's original claim, the veteran 
has undergone two VA examinations in connection with his 
June 1999 claim for increased ratings and service 
connection for a dental disability.  The veteran and his 
representative have identified no additional records which 
would serve to support the veteran's claim as to any of 
the issues on appeal, nor has the Board identified any 
from the record.  

Accordingly, the Board finds that the notification and 
duty to assist provisions have been satisfied and that no 
further actions pursuant to the VCAA need be undertaken on 
the veteran's behalf.  

I.  Higher Initial Rating for Bilateral Varicose Veins

Factual Background.  Service department medical records 
show that on a February 1973 examination for retirement 
from service, mild varicose veins were noted on both legs, 
worse on the left. 

The veteran underwent a VA examination in October 1978.  
There were no varicose veins present at that time.  
Service connection was granted for varicose veins by a 
rating decision of March 1979 and a noncompensable rating 
was assigned.  

The veteran underwent a further VA examination in November 
1979, at which time it was reported that he had varicose 
veins in both legs which were enlarged and which hurt 
bilaterally in the popliteal area.  They were made worse 
by standing or prolonged sitting and were made better by 
rubbing of the legs and warm packs or towels.  Pulses were 
good.  There was no edema.  There was minimal tortuosity 
of the left leg, slightly more than in the right leg.  The 
venous filling time was 10 to 15 seconds, shorter on the 
right.  There was no elevation pallor or rubor or 
excessive coldness or edema.  The diagnosis was varicose 
veins of both legs with residuals noted.  On the basis of 
these findings the RO in January 1980 assigned an 
increased rating of 30 percent for varicose veins from 
September 1978, the effective date of the service 
connection award.  

In September 1999 the veteran underwent a VA examination 
of the feet.  The examination findings included a notation 
that pedal pulses were one plus with no edema.  There was 
no evidence of edema, redness, heat or tenderness of the 
feet.  

The veteran underwent a VA examination of the veins in 
August 2001 pursuant to the Board's remand.  He stated 
that he had been wearing support socks since the mid 
1980's.  He reported a tightness behind the left knee with 
walking which had been present since about the mid 1950's.  
He complained of cramps in the legs at night or after 
prolonged sitting or driving.  He had had no surgery for 
varicose veins and was not taking medication for the 
condition.  Exercise was not precluded.  There was no 
Raynaud's or post phlebitic syndrome.  The examiner noted 
multiple varicose veins on the right and left legs of 
varying sizes.  There were no stasis changes or edema.  
There was no eczema or increased pigmentation.  All were 
nontender.  The diagnosis was bilateral varicose veins of 
the lower legs, no complications.

Legal criteria.  Disability evaluations are determined by 
the application of rating criteria set forth in the VA 
Schedule for Rating Disabilities (38 C.F.R. Part 4) based 
on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991).  In evaluating a 
disability, the Board considers the current examination 
reports in light of the whole recorded history to ensure 
that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A request 
for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The service-connected varicose veins have been rated since 
1978 under rating criteria found at 38 C.F.R. § 4.104, 
Code 7120.  Under the version of Code 7120 in effect 
before January 12, 1998, and at the time of the initial 
assignment of the 30 percent rating for varicose veins, 
Code 7120 provided a 30 percent rating for bilateral 
varicose veins productive of moderately severe disability 
involving the superficial veins above and below the knee, 
with varicosities of the long saphenous ranging in size 
from 1 to 2 centimeters in diameter, with symptoms of pain 
or cramping on exertion, no involvement of the deep 
circulation.  The next higher rating of 50 percent was 
warranted for severe disability, involving superficial 
veins above and below the knee with involvement of the 
long saphenous ranging over 2 centimeters in diameter, 
marked distortion and sacculation, with edema and episodes 
of ulceration, no involvement of the deep circulation.  
38 C.F.R. § 4.104, Code 7120 (as in effect before 
January 12, 1998).  
Under the revised criteria that became effective on 
January 12, 1998, a 10 percent rating is assigned for 
varicose veins manifested by intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation 
of extremity or compression hosiery.  The next higher 
rating of 20 percent is provided for varicose veins 
productive of persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning 
stasis pigmentation or eczema.  These evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, each extremity is evaluated 
separately and the ratings are combined under 38 C.F.R. 
§ 4.25 using the bilateral factor (38 C.F.R. § 4.26), if 
applicable.  38 C.F.R. § 4.104, Code 7120 (2001) (see 62 
Fed. Reg. 65,207-65,244 (Dec. 11, 1997)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version most favorable to 
the claimant must be applied unless Congress has provided 
otherwise or permitted the Secretary to do otherwise and 
the Secretary has done so.  Karnas v. Brown, 1 Vet. App. 
308 (1991); Marcoux v. Brown, 9 Vet. App. 289 (1996).  In 
the present case, the pre-January 1998 criteria are more 
favorable since they provide for a 30 percent rating for 
bilateral symptomatology that would warrant only a 20 
percent rating under the new criteria upon consideration 
of each leg separately.  In any event, the new criteria 
were not made retroactive; consequently, they apply to the 
present appeal for the period since January 12, 1998, but 
not earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 
(2001); see also VAOPGCPREC (3-00).  For the period before 
January 12, 1998, the claim may be considered solely under 
the version of Code 7120 in effect before that date.  
Those criteria will also be applied for the period since 
January 12, 1998, since they are the most favorable 
criteria that apply.  

Analysis.  The present appeal arises from the initial 
rating assigned at the time of the granting of service 
connection for varicose veins in March 1979, as 
distinguished from an appeal from denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2001).  
Consequently, the rule from Francisco v. Brown, 7 Vet. 
App. 55 (1994) (stating that although the entire recorded 
history must be considered, it is the present level of 
disability that is of primary concern) does not apply.  
Separate ratings, known as "staged ratings", are 
potentially assignable for different periods of time as 
warranted by the evidence.  Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).  

VA examinations in 1979 and 2001 contain more or less 
equivalent descriptions of the manifestations of varicose 
veins.  Varicosities are present in both lower 
extremities.  They result in pain and cramping after 
prolonged sitting, standing or driving.  At the earlier 
examination, some swelling and minimal tortuosity were 
noted.  At the later examination, the veteran was wearing 
support hose.  At neither examination was there evidence 
of edema, nor were pallor, rubor, coldness, eczema or 
pigmentation changes.  

These findings approximate the level of impairment 
described in the pre-January 1998 criteria for a 
20 percent rating for bilateral varicose veins.  The 
criteria for the next higher rating of 50 percent require 
severe disability.  Severe disability is not shown in the 
evidence inasmuch as involvement of the long saphenous 
vein, distortion, sacculation, edema, ulceration and 
involvement of deep circulation are not shown.  As noted 
above, the post January 1998 criteria are less favorable 
to the claim.  The examination findings equate most 
directly with the new criteria for a 10 percent rating for 
each leg.  Even with consideration of the bilateral 
factor, See 38 C.F.R. § 4.26 (2001), only a 20 percent 
rating would be assigned under the revised version of the 
rating code.

The Board finds that a preponderance of the evidence of 
record is against the claim and that an initial rating 
higher than 30 percent for varicose veins cannot be 
assigned.  In making this determination the Board has 
considered the provisions of 38 C.F.R. § 4.7 but has found 
that the disability picture shown in the evidence does not 
more nearly approximate the criteria required for a higher 
rating under either version of the rating criteria.  

II.  Higher Initial Rating for Residuals of a Fracture of 
the Nose.

Factual background.  Service medical records show that the 
veteran was hospitalized in February 1956 for treatment of 
injuries sustained in an automobile accident.  The 
injuries included a comminuted fracture of the nose 
without artery or nerve involvement.  X-rays showed an 
apparently moderate depression of the nasal bones, at 
least on one side.  There was a suggestion of a separation 
of the nasal bones from the frontal bone due to fracture.  
In April 1956 the nasal bones were found to be in union 
and no further treatment was indicated.  

On examination by the VA in October 1978, the nose was 
reported as clear.  It was reported that the nasal bone 
fracture in service had healed and caused no current 
problems.  X-rays showed mild irregularity of the right 
nasal pyramid.  The pertinent diagnosis was fracture of 
the nasal bone, healed, asymptomatic.  

At a VA examination in November 1979, the veteran 
complained of an occasional stopped up feeling in his 
nose.  He did not complain of pain.  He stated that he had 
no current problems with his nose.  He heard a click when 
he moved it from side to side.  The diagnosis was old 
fracture of the nose with minimal residuals.  

At a VA ear, nose and throat examination performed in 
August 2001 pursuant to the Board remand, the veteran 
reported that he had difficulty breathing through his nose 
sometimes, usually in his sleep.  He stated that he 
sometimes had shortness of breath at rest due to 
difficulty breathing through his nose.  Occasionally he 
used a nasal spray.  He denied purulent discharge or 
drainage.  There was no chronic sinusitis.  It was noted 
that his nasal bones would "pop and crack."  On 
examination there was slight deviation of the nasal septum 
to the right.  There was no mucous or crusting in the 
nasal passages.  There was no obstruction, purulent 
discharge, or tenderness of the sinuses on percussion or 
palpation.  The diagnosis was status post fractured nose.  

Analysis.  The present appeal arises from the initial 
rating assigned at the time of the granting of service 
connection, as distinguished from an appeal from denial of 
a claim for increase as defined in 38 C.F.R. § 3.160(f) 
(2001).  Consequently, the rule from Francisco v. Brown, 
7 Vet. App. 55 (1994) (stating that although the entire 
recorded history must be considered, it is the present 
level of disability that is of primary concern) does not 
apply.  Separate ratings, known as "staged ratings", are 
potentially assignable for different periods of time as 
warranted by the evidence.  Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).  

The current 10 percent rating for the nose fracture 
residuals was assigned under Code 6502 of the rating 
schedule, which provides a 10 percent rating for deviation 
of the nasal septum due to trauma when there is a 
50 percent obstruction of the nasal passage on both sides 
or complete obstruction on one side.  38 C.F.R. § 4.97, 
Code 6502 (2001).  10 percent is the highest rating 
assignable under that code.  A 30 percent rating is 
potentially assignable by analogy to sinusitis.  Under the 
general rating formula for sinusitis, a 30 percent rating 
is provided for sinusitis productive of 3 or more 
incapacitating episodes per year requiring prolonged (4 to 
6 weeks) antibiotic treatment, or, more than six 
nonincapacitating episodes per year characterized by 
headaches, pain and purulent discharge or crusting.  
38 C.F.R. § 4.97, Codes 6510 through 6514 (2001).  

The record shows that fracture of the nasal bones in 
service was one component of a severe head injury received 
in an automobile accident in 1956.  However, the bones 
healed solidly and are now essentially asymptomatic except 
for a slight deviation to the right and a minimal degree 
of air flow compromise that occasionally affects the 
veteran's breathing.  No true obstruction is shown.  These 
findings are contemplated by the 10 percent rating under 
Code 6502.  The record shows no indication of the 
sinusitis symptoms required for a 30 percent rating by 
analogy to sinusitis.  The absence of findings such as 
purulence, mucus, crusting, nasal discharge, and 
tenderness of the sinuses has been specifically noted on 
examination.  The record shows no nasal fracture residuals 
that are not fully contemplated by the 10 percent rating 
currently in effect.

A preponderance of the evidence of record is against the 
claim for a higher initial rating for residuals of a nasal 
fracture, and the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).


III.  Increased Rating for Residuals of Fracture of the 
Maxilla.

Factual background.  Service medical records show that the 
injuries received in the February 1956 automobile accident 
included a compound comminuted depressed fracture of the 
maxilla without artery or nerve involvement.  Treatment 
included closed reduction of the fracture and application 
of arch bars, including maxillary mandibular arch bars 
which were applied to the teeth.  Anterior traction was 
applied to the maxilla until it was brought forward and 
occluded with mandible teeth.  Occlusion was then 
established.  During the hospitalization the veteran was 
seen in the dental clinic daily for irrigation and for 
checking of the occlusion.  In March 1956 the maxilla was 
tested and found to be in fair clinical union.  The 
appliances were removed the following month and the 
veteran was discharged.  The union had improved from 
previous testing but still could not be termed good 
clinical union.  X-rays taken three days before discharge 
showed that the position of the fracture through the 
inferior walls of both orbits appeared almost anatomical.  

At an October 1978 VA examination, the zygoma and maxilla 
were reported to have healed and to cause no trouble at 
the present time.  At a November 1979 VA examination, the 
old maxillary fracture could not be visualized on X-rays.  
There was no gross deformity.  The veteran complained that 
he had intermittent sharp pains over the upper lip while 
eating which was made worse by yawning.  Examination of 
the facial bones appeared normal.  There was good 
occlusion.  The temporomandibular joint opened and closed 
well.  There was slight tenderness over the maxilla under 
the upper lip.  The diagnosis was old fracture of the 
maxilla with minimal residuals.  On dental consultation, 
there was a small paresthesia of the intra orbital nerves 
bilaterally.  The impression was status post motor vehicle 
accident with multiple facial trauma, well healed now.

A VA dental and oral examination was performed in 
September 1999.  The veteran related that he had undergone 
closed reduction therapy for about five weeks and that for 
this reason he had developed a "cross bite."  Efforts to 
correct the cross bite had not been successful.  
Examination showed no palpable step-off at the intra 
orbital rims or zygomas.  The midface was stable.  
Intraoral examination showed partial dentition.  The 
veteran wore a maxillary removable partial denture which 
he had had for about 30 years without any type of 
adjustments or changes.  His occlusion appeared to be a 
Class I occlusion from the premolars to premolars.  He had 
some supra-erupted mandibular dentition teeth, number 18 
and number 31.  Occlusion appeared to be Class I 
occlusion.  The veteran had good lateral excursions.  The 
occlusion was stable and repeatable without deviation on 
opening.  A partial plate replaced what appeared to be 
teeth numbers 2, 3, 12, 14, and 15.  The veteran was 
missing teeth numbers 17, 19, and 32.  His overjet was 
approximately 2 millimeters.  His overbite was 
approximately 1 to 2 millimeters.  The diagnosis was 
supra-eruption of teeth numbers 18 and 31 secondary to 
loss of dentition and non-relined or replaced maxillary 
partial.

A VA dental note dated in August 2001 shows complaints of 
occasional generalized pain of the maxilla bilaterally, 
worse in cold weather.  The veteran complained of 
difficulty with mastication because the teeth did not 
occlude properly.  On examination, the maxilla was grossly 
stable, as was dentition.  There was an ill-fitting 
maxillary removable prosthetic device with multiple broken 
clasps.  Occlusion was stable and repeatable.  The 
examiner commented that the veteran could benefit from a 
new prosthetic device with multiple extractions of 
mandibular molars due to super-eruption of posterior 
dentition.  

Analysis.  The present appeal arises from the denial of a 
claim for increase as defined in 38 C.F.R. § 3.160(f) 
(2001), as distinguished from the assignment of an initial 
rating following the original grant of service connection; 
consequently, the entire recorded history must be 
considered, but the regulations do not give past medical 
reports precedence over current findings, and it is the 
present level of disability that is of primary concern.  
38 C.F.R. § 4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 
(1994); see also Fenderson v. West, 12 Vet. App Vet. App. 
119 (1999).  

The current 10 percent rating for maxillary fracture 
residuals was assigned under Code 8207 of the rating 
schedule based on a finding of moderate incomplete 
paralysis of the 7th (facial) cranial nerve.  To warrant 
the next higher rating of 20 percent, there must be severe 
incomplete paralysis.  Ratings under this code depend upon 
the relative loss of innervation of the facial muscles.  
38 C.F.R. § 4.124a (2001).  

The only neurological residual of the facial injury in 
service is numbness and tingling in the area of the 
fractures.  There is no indication of any motor deficit.  
Even the sensory changes are intermittent.  These minor 
complaints cannot reasonably be characterized as more than 
moderate incomplete paralysis of the 7th cranial nerve.  
In the absence of severe incomplete paralysis, no rating 
higher than 10 percent can be assigned under the nerve 
codes.  

The veteran's claim for increase must be also considered 
under all codes that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In the 
present case, those codes include Codes 9913, 9915, and 
9916.  Under Code 9913, pertaining to loss of teeth due to 
loss of substance of the body of the maxilla or mandible 
without loss of continuity, a 10 percent rating may be 
assigned when all of the upper anterior or lower anterior 
teeth are missing.  A 20 percent rating may be assigned 
when all of the upper and lower posterior teeth or the 
upper and lower anterior teeth are missing.  38 C.F.R. 
§ 4.50, Code 9913.  Such ratings apply only to bone loss 
through trauma or disease such as osteomyelitis, and not 
to the loss of the alveolar process as a result of 
periodontal disease.  Under Code 9915, a 20 percent rating 
may be assigned for loss of less than 25 percent of the 
maxilla if not replaceable by prosthesis.  Under Code 
9916, the code for malunion or nonunion of the maxilla, a 
10 percent rating is assignable for moderate displacement 
and a 30 percent rating is provided for severe 
displacement.  38 C.F.R. § 4.150, Codes 9915, 9916 (2001).  

The record shows that the veteran has not lost any of the 
upper or lower anterior or posterior teeth due to loss of 
substance of the body of the maxilla or mandible; no loss 
of substance of the maxilla is shown.  The veteran does 
not have a loss of any portion of the maxilla for 
purposes, nor is there evidence of displacement of the 
maxilla to any degree due to malunion or nonunion.  In the 
absence of these findings, there is no basis for the 
assignment of a increased rating under of the applicable 
codes.  

Accordingly, a preponderance of the evidence is against 
the claim for an increased rating for residuals of a 
fracture of the maxilla, and the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002).  

IV.  Increased Rating for Residuals of Burns of the Right 
Forearm and Hand, and Upper Abdomen and Chest.

Factual background.  Service medical records show that in 
August 1946 the veteran received burns to the right 
forearm and hand, upper abdomen, and chest as a result of 
a gasoline explosion.  On admission to the hospital, 
examination showed second and third degree burns of these 
areas.  The burns were debrided and pressure dressings 
were applied.  The operation report refers to "2nd and 
possibly third degree burns".  The postoperative diagnosis 
was second degree burns of the abdomen, right hand and 
forearm.  

The veteran underwent a VA examination in October 1978 in 
connection with his original claim for VA benefits.  He 
related that his burns had all healed without any trouble 
in a few weeks and that he was sent back to duty.  
Examination showed well-healed burns which were barely 
visible.  Photographs were taken and are in the file.  The 
diagnosis was first degree burns of the stomach, chest, 
right lower arm and hand, healed, asymptomatic.  

The veteran underwent a further VA examination in November 
1979, at which time he stated that his burns did not 
actually bother him.  He stated that he felt an occasional 
tightness in the skin when he stretched.  He related that 
he had had no skin grafts.  The diagnosis was status post 
burns of the right forearm and hand upper abdomen and 
chest, probably first degree with minimal residuals.  

At a VA examination performed in August 2001 there was 
increased pigmentation of the right midforearm and hand 
with no ulceration or disfiguration.  There was no 
adhesion, breakdown, elevation, depression, loss of 
underlying tissue, inflammation, edema, or keloid 
formation.  The scars were nontender.  On the abdomen 
there was an area of increased pigmentation measuring 
16 centimeters top to bottom and 27 centimeters from side 
to side which was nontender.  The pertinent diagnosis was 
status post burn of the right forearm, right hand and 
upper abdomen.

Analysis.  The present appeal with respect to burn scars 
involving the right hand and forearm, abdomen and chest 
arises from the initial rating assigned in January 1980 
effective from the date of the original service connection 
award and is thus an initial rating, as distinguished from 
an appeal from denial of a claim for increase as defined 
in 38 C.F.R. § 3.160(f) (2001).  Consequently, the rule 
from Francisco v. Brown, 7 Vet. App. 55 (1994) (stating 
that although the entire recorded history must be 
considered, it is the present level of disability that is 
of primary concern) does not apply.  Separate ratings, 
known as "staged ratings", are potentially assignable for 
different periods of time as warranted by the evidence.  
Fenderson, Id.  

The regulation setting forth the criteria for the rating 
of skin disorders was revised effective August 30, 2002.  
See 67 Fed. Reg. 49,596 (July 31, 2002).  Where the law or 
regulations governing a claim change while the claim is 
pending, as in the present case, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  However, the revised regulation cannot be 
applied for any period before its effective date.  38 
U.S.C.A. § 5110(g) (West 1991); VAOPGCPREC 3-2000.  
Therefore, since the veteran's claim was open for an 
extended period before August 30, 2002, only the old 
version of the criteria may be considered in considering 
the veteran's entitlement to an increased rating before 
that date.  

The current 10 percent rating was assigned under the 
Diagnostic Code 7802 of the VA rating schedule, which 
pertains to second degree burn scars.  Under the version 
of the code in effect before August 30, 2002, a 10 percent 
rating was assigned for an area or areas approximating 1 
square foot (0.1 square meters).  Ratings for widely 
separated areas, such as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, 
were to be separately rated and combined.  Under Code 
7801, pertaining to third degree burn scars, a 10 percent 
rating was assigned for area or areas exceeding 6 square 
inches (38.7 centimeters square).  A 20 percent rating was 
assigned for area or areas exceeding 12 square inches 
(77.4 centimeters square).  

Other scar codes existed before August 30, 2002.  Under 
Code 7805, scars are to be rated on the basis of 
limitation of function of the part affected.  Under Code 
7803, a 10 percent rating is provided for superficial 
scars which are poorly rated with repeated ulceration.  
Under Code 7804, a 10 percent rating is provided for 
superficial scars which are tender and painful on 
objective demonstration.  38 C.F.R. §§ 7801, 7802, 7803, 
7804, 7805 (2001).  

Service medical records pertaining to treatment of the 
original burn injuries contain conflicting information as 
to whether the burns were of second or third degree.  The 
initial examination and the operative report suggest that 
there was a combination of both second and third degree 
burns, but the final postoperative diagnosis was limited 
to second degree burns.  This characterization appears to 
be the most reliable and authoritative description of the 
extent of the original injuries and requires that the 
residuals may properly be rated under the code for second 
degree burns.  This finding is consistent with what appear 
to be relatively minimal residuals of the burns as shown 
on post service examinations.  

Under the applicable burn codes, the rating assigned for 
burn residuals before August 30, 2002, was established 
according to the size of the area affected by the burns.  
For second degree burns, a 10 percent rating was warranted 
where the affected area or areas approximate 1 square 
foot.  In the present case, the scar on the abdomen, which 
is the largest of the scars, measures 19 centimeters (7.47 
inches) by 27 centimeters (10.63 inches) and thus covers 
an area of approximately 79.51 square inches.  (A 
centimeter is .3937 inches.  See Dorland's Illustrated 
Medical Dictionary, 26th edition, 243 (1985))  A square 
foot covers 144 square inches.  According to photographs 
taken at the VA examinations in October 1978 and August 
2001, the burns involving the right hand and forearm are 
considerably smaller.  In conjunction with the scar on the 
abdomen and lower chest, they may be assumed to 
approximate a total area of 1 foot for purposes of 
supporting the current 10 percent rating under Code 7802.  

A 10 percent rating is the highest rating assignable under 
Code 7802 for a single burn scar or for multiple scars 
located in the same general area, although separate 
ratings may be assigned for widely separated scars.  
Assuming that the scars on the right upper extremity and 
abdomen may be considered to be widely separated for 
purposes of this requirement, it is clear that in order to 
warrant a separate compensable rating for each of the 
separated scar locations, each scar must individually 
satisfy the 1 square foot area requirement.  In this case, 
neither of the scars on the right upper extremity nor the 
scar on the abdomen and chest is large enough to 
individually warrant a separate 10 percent rating.  

While the veteran was potentially entitled to establish 
separate compensable ratings of 10 percent for each of the 
scars under Codes 7803, 7804, or 7805 before 
August 30, 2002, the scars have been shown on each of the 
post service examinations to be asymptomatic.  They are 
not poorly nourished with repeated ulceration and are not 
tender and painful on objective demonstration.  Although 
tightness on stretching was noted on one examination, this 
minimal finding is not the equivalent of limitation of 
function of any body part for purposes of assigning a 
rating under 7805 or any limitation of function code.  

The Board would note that although the descriptive label 
of the burn residuals in recent rating sheets has omitted 
reference to the chest, which was listed in the March 1979 
and January 1980 rating decisions as an area affected by 
the burns, it appears from the record that the scar on the 
abdomen has been deemed to extend into the area of the 
lower chest.  The extent of involvement in this area has 
been fully considered in the present rating determination, 
notwithstanding its omission from the recent rating 
sheets.  

Effective August 30, 2002, the revised criteria provide 
for assignment of a 10 percent evaluation for scars other 
than on the head face, or neck, which are deep and cause 
limited motion in an area exceeding six square inches; for 
scars covering an area of 144 square inches or greater 
even where superficial and without resulting motion 
limitation; for superficial but tender and painful scars; 
and for unstable scars (characterized by a frequent loss 
of skin covering the scar).  67 Fed. Reg. 49,596 (July 31, 
2002), to be codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804.  Otherwise, scars continue 
to be rated on the limitation of motion of the affected 
part.  67 Fed. Reg. 49,596 (July 31, 2002), to be codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7805.  

The new version of the rating criteria is not more 
favorable to the veteran's claim than the old criteria.  
The codes that apply specifically to burns have been 
eliminated; burn scars are now rated under the same codes 
as other scars.  While a formula that takes into account 
the size of the scars is provided, superficial scars that 
are not associated with underlying tissue damage still 
require an area of 144 square inches for a 10 percent 
rating, and the requirement that each scar individually 
cover that area to permit a separate 10 percent rating for 
each scar has been retained.  Codes providing for 
compensable ratings for unstable or painful scars or for 
scars resulting in limitation of function are included in 
the new criteria but they are of no benefit to the veteran 
since the veteran's scars are not shown to be unstable or 
painful or to result in functional impairment of any body 
part.  

The Board finds that a preponderance of the evidence of 
record is against the claim for an increased initial 
rating for burn scars of the right forearm, right hand, 
upper abdomen and chest.  The benefit of the doubt rule 
therefore does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).  

V.  Service Connection for Injury Due to Dental Trauma 
for Purposes of Treatment.

Factual background.  Service medical records show that the 
veteran sustained trauma to the teeth in his February 1956 
automobile accident.  The treatment received during an 
extended period of hospitalization included traction 
designed to bring the maxilla forward to occlude with the 
bottom teeth.  Service department dental records dated 
after the accident contain an entry, apparently recorded 
in approximately December 1956, listing "24-25 cross bite" 
as "abnormalities of occlusion".  Dental records dated in 
December 1966 state that orthodonture was performed to 
correct a cross bite on teeth numbers 24 and 25.  Numerous 
other entries dated throughout service refer to dental 
visits to correct carious teeth.  The records do not 
otherwise refer to extractions or to the provision of 
other dental appliances associated with the maxillary 
fracture.  

At a VA dental and oral examination performed in September 
1999, the veteran related that he had undergone closed 
reduction therapy for about five weeks and that for this 
reason he had developed a "cross bite."  Efforts to 
correct the cross bite had not been successful.  
Examination showed no palpable step-off at the intra 
orbital rims or zygomas.  The midface was stable.  Intra 
oral examination showed partial dentition.  The veteran 
wore a maxillary removable partial denture which he had 
had for about 30 years without any type of adjustments or 
changes.  The occlusion appeared to be a Class I occlusion 
from the premolars to premolars.  He had some supra-
erupted mandibular dentition teeth, number 18 and number 
31.  The veteran had good lateral excursions.  The 
occlusion was stable and repeatable without deviation on 
opening.  A partial plate replaced what appeared to be 
teeth numbers 2, 3, 12, 14, and 15.  The veteran was 
missing teeth numbers 17, 19, and 32.  His overjut was 
approximately 2 millimeters.  His overbite was 
approximately 1 to 2 millimeters.  The diagnosis was 
supra-eruption of teeth numbers 18 and 31 secondary to 
loss of dentition and non-realigned or replaced maxillary 
partial.  

An August 2001 VA dental note reports that the maxilla was 
grossly stable, as was dentition.  There was evidence of 
decay of bilateral maxillary molars.  There was an ill-
fitting maxillary removable prosthetic device with 
multiple broken clasps.  The examiner commented that the 
veteran could benefit from a new prosthetic device with 
multiple extractions of mandibular molars due to super-
eruption of posterior dentition.  

In an addendum to the report, the examiner stated that the 
1956 fracture was "probably not causal" to the current 
dental problems.  However, he stated that it could not be 
ruled out that the dental trauma resulting in 
intermaxillary fixation could have resulted in several 
areas of decay throughout the mouth which then may have 
worsened to the point of requiring restorations and 
possible loss of certain teeth.  The examiner concluded:

So, in my opinion, it is possible that 
this fracture of the maxilla could have 
caused some decay for this patient.  It 
is not probable that this fracture 
contributed to the majority of this 
patient's current state of poor 
dentition.  

Legal criteria.  Service connection may be established for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110 (wartime), 1131 (peacetime) (West 1991 & Supp. 
2002).  If the disability is not shown to have been 
chronic in service, continuity of symptomatology after 
separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  (insert four)  

Subject to certain conditions, a veteran is entitled to VA 
outpatient dental treatment if he qualifies under one of 
the categories outlined in 38 U.S.C.A. § 1712 and 38 
C.F.R. § 17.161 (2001).  In pertinent part, VA regulations 
provide that veterans having a service-connected 
noncompensable dental condition determined to be the 
result of combat wounds or other service trauma will be 
eligible for VA Class II(a) dental care.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c) (2001).  The term 
"service trauma" does not include the intended effects of 
therapy or restorative dental care and treatment provided 
during a veteran's military service.  VAOPGCPREC 5-97 
(1997); see also 38 C.F.R. § 3.306(b)(1) (2001).  

Analysis.  The veteran contends that he has a dental 
disability due to trauma by virtue of the fact that his 
maxilla, which was fractured during service, constitutes 
the upper foundation of his dental anatomy.  He claims 
that as a result of the resetting of the fractured 
maxilla, he developed a cross bite.  He states that in 
1956 the cross bite was partially corrected and other 
dental work was accomplished, including some extractions, 
restorations and the fitting of an upper partial plate.  
He claims that since his retirement he has developed an 
overbite and that his partial plate, which was provided by 
the Army, has become badly worn and damaged and is in dire 
need of replacement.  He claims that he bites his inner 
jaws and lips while eating.  

The Court has summarized the relevant law cited above to 
require that in order to establish service connection for 
a disability, the evidence must show (1) the existence of 
a current disability; (2) the existence of a disease or 
injury in service and, (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet.App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

The first of the three requirements for an award of 
service connection for dental trauma, i.e., trauma to the 
teeth in service, is satisfied.  However, the record is 
less clear with respect to the existence of post service 
disability related to such trauma.  Recent VA examinations 
have shown a Class I occlusion from the molars to the 
premolars but contain no reference to a cross bite at 
teeth 24 and 25, which are in the front.  That defect was 
apparently removed by the orthodontic procedures performed 
in service; in any case, it is not shown to constitute a 
disability at the present time.  The current examinations 
have also shown super-eruption of teeth numbers 18 and 31.  
This defect has been attributed to the loss of other teeth 
rather than to trauma.  At the two most recent VA 
examinations it has been recorded specifically that the 
occlusion of the veteran's teeth is stable and repeatable.  

In its March 2001 remand, the Board requested that a 
medical opinion be obtained to determine the relationship 
between any current dental disability and military service 
or residuals of the maxilla fracture in service.  An 
August 2001 dental note identified no dental disability 
per se, citing only the need for a new prosthetic device.  
The medical opinion obtained from the same examiner is not 
a model of clarity.  The dentist used noncommittal 
language to suggest a possibility of a connection between 
the dental trauma and subsequent tooth decay but did no 
more than suggest a possibility, adding that it was "not 
probable" that the fracture contributed to most of the 
current state of poor dentition.  Conspicuously absent was 
an affirmative statement linking any current dental 
abnormality with the trauma in service or its residuals.  

To the extent that the VA opinion suggests only the mere 
possibility of a link between current dental abnormality 
and service, it must be regarded as speculative in nature.  
A VA regulation, 38 C.F.R. § 3.102 (2001), provides that 
service connection may not be based on a resort to 
speculation or remote possibility, and there is extensive 
judicial precedent rejecting the use of speculative 
opinions in VA benefit adjudication.  See Davis v. West, 
13 Vet. App. 178, 185 (1999); Morris v. West, 13 Vet. App. 
94, 97 (1999); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Moffitt v. Brown, 10 Vet. App. 214, 228 (1997); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 
5 Vet. App. 237, 241 (1993); Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The record contains no other evidence or medical opinion 
that would tend to support the veteran's claim for service 
connection for a dental disability due to trauma in 
service.  The March 2001 letter from the RO requested that 
the veteran submit records relating to post service dental 
treatment but the veteran did not respond.  

The Board therefore finds that a preponderance of the 
evidence is against the claim for service connection for a 
dental disability due to trauma and that the benefit of 
the doubt rule does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002).



ORDER

An initial rating higher than 30 percent for bilateral 
varicose veins is denied.

An initial rating higher than 10 percent for residuals of 
a fracture of the nose is denied.  

An increased rating for residuals of a fracture of the 
maxilla is denied.  

An initial rating higher than 10 percent for residuals of 
burns of the right forearm, right hand, and upper abdomen 
and chest is denied.  

Service connection for a dental disability due to trauma 
is denied.  



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


